Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
Claim Status
	Claims 1-8 and 11-18 are currently active in the application with claims 1, 2, 4, 5, 11, 12  and 16 being amended and claims 9, 10, 19 and 20 being cancelled by the Applicant.
Response to Amendment
	Applicant’s amendments dated October 11, 2022 have been seriously considered and were found sufficient in overcoming the objection to the claims over 35 USC 112(a) and (b) and therefore these rejections have been withdrawn.
	The amendments have not, however, placed the application in condition of allowance and resulted in a new grounds of rejection as detailed below.	
Double Patenting
Applicant is advised that should claims 1-8 be found allowable, claims 11-18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 1 is to a method of forming core-shell nanoparticles for hydrogen generation in a reactor which is essentially what is claimed in claim 11 wherein the instant claim is to a method of generating hydrogen utilizing a core-shell nanoparticles.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 11, the instant claims identify ethanol as a surfactant which is not found in the specification which represents new matter.
Regarding Claim 5, the instant claim depends from claim 1 and is to molding a shape of a core shape of the Ni-ferrite nanoparticles utilizing a polymeric binder which is not found within the specification as it pertains to generating hydrogen per claim 1 but is to alternate uses of the nanoparticles and therefore represents new matter.
Regarding Claim 6, the instant claim depends from claim 1 which is to generating hydrogen and the instant claim is to measuring magnetic and electrical properties of the core-shell nanoparticles which is not found within the specification as it pertains to generating hydrogen per claim 1 but is to alternate uses of the nanoparticles and therefore represents new matter.
Regarding Claim 11, the instant claim is to generating hydrogen wherein the core-shell nanoparticles are molded however this limitation is identified as pertaining to alternate embodiments, not for generating hydrogen when considering the entire disclosure per Section 2.4.2.
The remaining claims depend from the instant claims and are likewise rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  providing a hydrogen containing compound and contacting the hydrogen containing compound with the nanoparticles to generate the hydrogen.
Instant claim 1 is indefinite as no hydrogen containing compound is identified which would generate hydrogen when the compound is contacted with the nanoparticles.
Regarding Claim 5, the term of “molding a shape of a core shape” is indefinite as it is unknown as to what form a “core shape” takes.
Regarding Claim 11, the term of “molding a shape of a core shape” is indefinite as it is unknown as to what form a “core shape” takes.
The instant claim is also indefinite as it is unknown whether the zirconia ceramic of lines 19 and 20 is the same as that utilized in lines 11 and 12 or a different zirconium.  Either will be examined.
Additionally, the instant claim is indefinite as missing essential steps.  The gel of line 5 does not form the nickel ferrite nanoparticles, the calcining of the gel forms the nanoparticles.  Therefore, it is not possible to re-disperse the nanoparticles if they have not even been generated.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation at least 300°C-800°C, and the claim also recites 300°C-800°C which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  At least 300°C-800°C will be examined.
The remaining claims depend from the instant claims and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (NPL, J. Renewable and Sustainable Energy, V-7, pp 023113-1 to 023113-8, 2015) hereafter Amar and further in view of Sponchia et al. (WO 2016/120795) hereafter Sponchia, refer to US 2018/0022615 and Bhosale et al. (NPL, Mater.Res.Soc. Symp. Proc, Vol. 1387, pp 1-6, 2012) hereafter Bhosale.
Considering Claims 1, 3 and 7, Amar discloses hydrogen generation from yttria-stabilized NiFe2O4 core-shell nanoparticles and also discloses a sol-gel process for producing the core-shell Ni-ferrite nanoparticles (NiFe2O4) (Abstract).  Amar further discloses that it is known in the art that ZrO2, Y2O3 and YSZ (yttria-stabilized zirconia) possess high thermal stability in hydrothermal environments (Introduction and Experimental).
	Although Amar does not disclose an example utilizing ZrO2 in the core-shell composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to substitute the ZrO2 for the yttria as both are known equivalents as taught by Amar (MPEP 2144.06 II), In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
	Amar also discloses a sol-gel process for preparing the yttria (ZrO2) nickel ferrite utilizing NiCl2 and FeCl2 which are combined with ethanol and sonicated before adding propylene oxide to achieve a gel formation with the gel being calcined to form sol-gel derived ferrite nanoparticles.  These Ni-ferrite nanoparticles were dispersed into ethanol and sonicated before a pluronic P123 (identified by the Applicant) surfactant to form the first dispersion to which the yttrium precursor compound was added along with another surfactant and propylene oxide (organic compound also identified by the Applicant) as the second dispersion which formed the gel (increased viscosity).  The resulting gel was calcined to form the core-shell nanoparticles.  Amar further discloses the use of sonification to effect particle dispersion in several different steps (Abstract and Experimental and Fig. 1).
	Amar further discloses placing the nanoparticles into a thermochemical water-splitting reactor containing Raschig rings, heated to a first temperature to regenerate the nanoparticles and contacted with water vapor to generate hydrogen at a second temperature which is lower than the first (Section II) and (Fig. 2).  And also disclose the produces a composition comprising Fe2O4 (Fig. 1) wherein it is known by the ordinary artisan to have an inverse spinel structure.
Inverse spinel structures have a different cation distribution in that all of the A cations and half of the B cations occupy octahedral sites, while the other half of the B cations occupy tetrahedral sites. An example of an inverse spinel is Fe 3 O 4, if the Fe 2+ (A 2+) ions are d 6 high-spin and the Fe 3+ (B 3+) ions are d 5 high-spin. Wikepedia
	Amar does not disclose the use of zirconia as zirconium isopropoxide.
	Bhosale discloses a nickel ferrite composition modified with zirconia for the generation of hydrogen from water (Abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that utilizing zirconium to generate hydrogen is an equal alternative to yttrium and that the composition would inherently have an inverse spinel structure.
Sponchia teaches a method of making zirconia nanoparticles produced by the sol-gen process [0019] and [0020] wherein the process utilizes zirconium isopropoxide in n-propanol also known as isopropanol or IPA is mixed with ethanol with the isopropoxide/n-propanol purchased from Sigma Aldrich (Examples).
333972 Sigma-Aldrich
[AltContent: rect]
Zirconium(IV) propoxide solution
No rating value average rating value is 0.0 of 5. Read 0 Reviews Same page link.
 
(0)
70 wt. % in 1-propanol
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the zirconium isopropoxide of Sponchia meets the instant limitation of at least 70%.
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the zirconium propoxide/1-propanol of Sponchia in the sol-gel process of Amar in producing the zirconia nanoparticles.  The ordinary skilled artisan would have been motivated to do so as Sponchia teaches that the zirconia nanoparticles formed from this precursor produces uniform nanoparticles [0019]-[0021].
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 2, the significance of Amar, Bhosale and Sponchia as applied to Claim 1 is explained above.
Amar discloses a sol-gel process as discussed above and that the gel formed is heated for 2 hours at 120°C before calcining at 600°C (Experimental) which inhibits grain growth and sintering (Introduction).
Considering Claim 4, the significance of Amar, Bhosale and Sponchia as applied to Claim 1 is explained above.
Amar discloses a sol-gel process as discussed above with calcination at least 600°C at rates ranging from 2°C/min to 40°C/min whose ranges encompass the instant claim (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the calcination temperatures to form a solid particle from the gel.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 8, the significance of Amar, Bhosale and Sponchia as applied to Claims 1 and 7 is explained above.
Amar discloses a thermochemical water-splitting reactor (Fig. 2) and Amar also discloses that the water-splitting reactor is equipped with Raschig rings (Experimental) with a step of regeneration and water splitting at temperatures of 1100°C and 900°C respectively thereby falling within the instantly claimed ranges.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (NPL, J. Renewable and Sustainable Energy, V-7, pp 023113-1 to 023113-8, 2015) hereafter Amar, and Sponchia et al. (WO 2016/120795) hereafter Sponchia, refer to US 2018/0022615 as applied to Claim 1 and further in view of Eijsbouts (USP 7,951,741).
Considering claim 5, the significance of Amar, Bhosale and Sponchia as applied to Claim 1 is explained above.
The instant claim has been previously rejected as discussed above as the use of a binder is only utilized in an alternative use of the nanoparticles, not for the generation of hydrogen.
Amar does not disclose the molding of the nanoparticles with a polymeric binder.
Eijsbouts discloses the use of a polymeric binder to form and mold a mixed metal composition (Col. 9, ln 39-48 and Example 1).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the polymeric binder of Eijsbouts with the nanoparticles of Amar when shaping and molding the nanoparticulate catalyst into a shape.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (NPL, J. Renewable and Sustainable Energy, V-7, pp 023113-1 to 023113-8, 2015) hereafter Amar and Sponchia et al. (WO 2016/120795) hereafter Sponchia refer to US 2018/0022615 as applied to Claim 1 and Eijsbouts (USP 7,951,741) as applied to claim 5 and further in view of Blanco-Esqueda et al. (NPL, Adv. Mater. Sci. Eng, V 2015, pp 1-7, 2015) hereafter Blanco.
Considering Claim 6, the significance of Amar, Bhosale, Sponchia and Eijsbouts as applied to Claims 1 and 5 is explained above., 
The instant claim has been previously rejected as discussed above as only the ferrite is coated with platinum for analysis only and not for generating hydrogen.
Amar does not disclose coating the nanoparticles and measuring magnetic and electrical properties.
Blanco discloses nickel-ferrite core-shell particles which are coated with silver/silica and the magnetic properties determined (Experimental).  Although Blanco does not disclose the use of platinum, silver is also a noble metal and the ordinary skilled artisan would have been motivated to at least try various alternate noble metals.
Therefore, it would have been obvious to one of ordinary skill in the art to coat the nickel-ferrite-yttria of Amar with the coating of Blanco to avoid their magnetic agglomeration as taught by Blanco (Abstract).
Claims 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (NPL, J. Renewable and Sustainable Energy, V-7, pp 023113-1 to 023113-8, 2015) hereafter Amar, Sponchia et al. (WO 2016/120795) hereafter Sponchia, refer to US 2018/0022615, Bhosale et al. (NPL, Mater.Res.Soc. Symp. Proc, Vol. 1387, pp 1-6, 2012) hereafter Bhosale and Eijsbouts (USP 7,951,741).
Considering Claims 11, 14 and 17, the instant claims have been previously rejected as discussed above.
Amar discloses hydrogen generation from water with a nitrogen carrier gas which is contacted with yttria-stabilized NiFe2O4 core-shell nanoparticles and also discloses a sol-gel process for producing the core-shell Ni-ferrite nanoparticles (NiFe2O4) (Abstract).  Amar further discloses that it is known in the art that ZrO2, Y2O3 and YSZ (yttria-stabilized zirconia) possess high thermal stability in hydrothermal environments (Introduction and Experimental).
	Although Amar does not disclose an example utilizing ZrO2 in the core-shell composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to substitute the ZrO2 for the yttria as both are known equivalents as taught by Amar.  See (MPEP 2144.06 II), In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
	Amar also discloses a sol-gel process for preparing the yttria (ZrO2) nickel ferrite utilizing NiCl2 and FeCl2 which are combined with ethanol (precursor dispersion) and sonicated before adding propylene oxide to achieve a gel formation with the gel being calcined to form sol-gel derived ferrite nanoparticles.  These Ni-ferrite nanoparticles were dispersed into ethanol and sonicated before a pluronic P123 (identified by the Applicant) surfactant to form the first dispersion to which the yttrium precursor compound was added along with another surfactant and propylene oxide (organic compound also identified by the Applicant) as the second dispersion which formed the gel (increased viscosity).  The resulting gel was calcined at a temperature to form the core-shell nanoparticles.  Amar further discloses the use of sonification to effect particle dispersion in several different steps (Abstract and Experimental and Fig. 1).
	Amar further discloses placing the nanoparticles into a thermochemical water-splitting reactor containing Raschig rings, heated to a first temperature to regenerate the nanoparticles and contacted with water vapor to generate hydrogen at a second temperature which is lower than the first thereby completing one thermochemical cycle (Section II) and (Fig. 2).
	Amar does not disclose the use of zirconia as zirconium isopropoxide and molding the shape of a core.
Bhosale discloses a nickel ferrite composition modified with zirconia, a Zr ceramic (ZrO2), thereby producing NiFe2O4/ZrO2 (Experimental) for the generation of hydrogen from water (Abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that utilizing zirconium to generate hydrogen is an equal alternative to yttrium and that the composition would inherently have an inverse spinel structure.
Eijsbouts discloses the use of a polymeric binder to form and mold a mixed metal composition (Col. 9, ln 39-48 and Example 1).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the polymeric binder of Eijsbouts with the nanoparticles of Amar when shaping and molding the nanoparticulate catalyst into a shape.
Sponchia teaches a method of making zirconia nanoparticles produced by the sol-gen process [0019] and [0020] wherein the process utilizes zirconium isopropoxide in n-propanol also known as isopropanol or IPA is mixed with ethanol with the isopropoxide/n-propanol purchased from Sigma Aldrich (Examples).
333972 Sigma-Aldrich
[AltContent: rect]
Zirconium(IV) propoxide solution
No rating value average rating value is 0.0 of 5. Read 0 Reviews Same page link.
 
(0)
70 wt. % in 1-propanol
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the zirconium isopropoxide of Sponchia meets the instant limitation of at least 70%.
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the zirconium propoxide/1-propanol of Sponchia in the sol-gel process of Amar in producing the zirconia nanoparticles.  The ordinary skilled artisan would have been motivated to do so as Sponchia teaches that the zirconia nanoparticles formed from this precursor produces uniform nanoparticles [0019]-[0021].
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 12, the significance of Amar, Sponchia, Bhosale and Eijsbouts as applied to Claim 11 is explained above.
The instant claim has been previously rejected as discussed above.
Amar discloses a sol-gel process as discussed above with calcination ranges as encompassed in the instant claim (Fig. 1).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 15, the significance of Amar, Sponchia, Bhosale and Eijsbouts as applied to Claim 11 is explained above.
Amar discloses a packed-bed reactor to perform water-splitting experiments including regeneration and water-splitting at temperatures of 1100°C and 900°C respectively (Experimental) thereby at least touching the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 16, the significance of Amar, Sponchia, Bhosale and Eijsbouts as applied to Claim 11 is explained above.
Amar discloses generating at least 2.45 ml-H2 per gram of composition (Results and Discussion) thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 18, the significance of Amar, Sponchia, Bhosale and Eijsbouts as applied to Claim 11 is explained above.
Amar discloses the use of pluronic P123 (Experimental) which falls within the instantly claimed range with Sponchia disclosing the use of isopropanol as discussed above.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (NPL, J. Renewable and Sustainable Energy, V-7, pp 023113-1 to 023113-8, 2015) hereafter Amar, Bhosale et al. (NPL, Mater.Res.Soc. Symp. Proc, Vol. 1387, pp 1-6, 2012) hereafter Bhosale, Eijsbouts (USP 7,951,741) and Sponchia et al. (WO 2016/120795) hereafter Sponchia, refer to US 2018/0022615 as applied to Claim 11 and further in view of Blanco-Esqueda et al. (NPL, Adv. Mater. Sci. Eng, V 2015, pp 1-7, 2015) hereafter Blanco.
Considering claim 13, the significance of Amar, Sponchia, Bhosale and Eijsbouts as applied to Claim 11 is explained above.
Amar does not disclose coating the nanoparticles and measuring magnetic and electrical properties.
Blanco discloses nickel-ferrite core-shell particles which are coated with silver/silica and the magnetic properties determined (Experimental).
Therefore, it would have been obvious to one of ordinary skill in the art to coat the nickel-ferrite-zirconia of Amar with the coating of Blanco to avoid their magnetic agglomeration as taught by Blanco (Abstract).
Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive and have been addressed above.  Applicant’s arguments addressed to Lichty are moot as Lichty was not utilized above.
Applicant’s arguments as to the art not addressing the “inverse spinel structure”, this is not convincing as it is known by the ordinary artisan that Fe2O4 is a exemplary example of a spinel with a reverse spinel structure as discussed above with Amar teaching such a compound.  Therefore, the structure of Amar inherently possesses an inverse spinel structure.
Applicant suggests that Sponchia teaches away from the calcination temperature as contained in the instant claims, however the Examiner points out that Sponchia was not utilized to teach this particular limitation.  Besides, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Claims 1-8 and 11-18 are rejected.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732